In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00141-CV
     ___________________________

             P.K., Appellant

                    V.

              S.B., Appellee




  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-457191-09


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      Appellant P.K. attempts to appeal from an associate judge’s order releasing an

amicus attorney from representation and ordering both parties to share the cost of his

fees. Because the order is not final, because no rule or statute authorizes an

interlocutory appeal from this type of order, and because appellant did not respond to

our inquiry letter with an exception that would allow this court to exercise jurisdiction,

we must dismiss the appeal for want of jurisdiction. 1 See Tex. R. App. P. 42.3(a),

43.2(f); Tex. Fam. Code Ann. § 105.001(e); Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001); In re J.C., No. 02-18-00276-CV, 2018 WL 6215793, at *1 (Tex. App.–

–Fort Worth Nov. 29, 2018, no pet.) (mem. op. on reh’g).

                                                       Per Curiam

Delivered: August 8, 2019




      1
       To the extent appellant is attempting to appeal a pretrial scheduling order
signed by the presiding judge the same day––indicating that a final trial is set for June
8, 2020––that order likewise is not final and is not an interlocutory order subject to
immediate appeal. See Thomas v. Pugliese, No. 02-17-00407-CV, 2017 WL 6616243, at
*1 (Tex. App.––Fort Worth Dec. 21, 2017, no pet.) (mem. op.).


                                            2